Citation Nr: 0633404	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  00-24 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from October 1963 
to October 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A December 2004 decision of the Board of Veterans' Appeals 
(Board) reopened and denied a claim of entitlement to service 
connection for a psychiatric disorder.  The veteran appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (Court).  The December 2004 Board decision was vacated 
and remanded by the Court by way of a Joint Motion in May 
2006.  

A letter was sent to the veteran and his service organization 
on August 30, 2006 in which he was given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of his appeal prior to the Board's readjudication.  
An October 2006 letter was received from the veteran's 
representative, enclosing additional evidence in support of 
his claim and a letter waiving consideration by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2006).  

The May 2006 Joint Motion addressed only the portion of the 
December 2004 Board decision denying service connection and 
not the portion of the decision that found new and material 
evidence to reopen the service connection claim.  
Accordingly, the Board addresses only service connection 
below. 


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's psychiatric disorder did not pre-exist active 
military service. 

2.  The competent medical evidence of record demonstrates 
that a current psychiatric disorder is not related to 
service.



CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a psychiatric disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  A July 2001 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter was not sent 
prior to initial adjudication of the veteran's claim and did 
not notify the veteran of effective dates or the assignment 
of disability evaluations, there is no prejudice to the 
veteran because the preponderance of the evidence is against 
a finding of service connection.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  This letter essentially 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  38 C.F.R. § 
3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner 
v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.

Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an onerous evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131. 

Here, a psychiatric condition was not "noted" upon service 
entrance.  Thus, to rebut the presumption of soundness, there 
must be clear and unmistakable evidence that the condition 
existed prior to service and was not aggravated by service 
addition.  Having reviewed the entire record, the Board 
concludes that the medical evidence of record does not 
undebatably show that the psychiatric condition pre-existed 
service.  In August 2001, June 2004, and October 2006, VA 
examiners stated that the veteran had a psychiatric disorder 
prior to service entrance.  But these statements are not 
based on a medical diagnosis or treatment of a psychiatric 
disorder prior to service but on the veteran's lay statements 
that he experienced trauma, anxiety, and paranoia since 
childhood.  Accordingly, the examiners' findings do not meet 
the formidable evidentiary burden required to rebut the 
presumption of soundness.  See Miller v. West, 11 Vet. 345, 
348 (1998) (holding that a conclusion written by a medical 
professional without factual predicate in the record is not 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness); see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (observing that a medical opinion 
premised upon an unsubstantiated factual account by the 
veteran does not verify the occurrences described); LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (noting that a medical professional is 
not competent to opine as to matters outside the scope of his 
or her expertise, and a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional).


In various lay statements the veteran asserted that he had a 
pre-existing psychiatric condition, but these statements are 
not supported by contemporaneous clinical evidence in the 
record, and although the veteran is competent to describe 
features or symptoms of a disorder, he is not competent to 
state such a medical conclusion.  Layno, 6 Vet. App. at 469 
(noting that lay testimony is not competent to prove a matter 
requiring medical expertise); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that lay testimony is competent as 
to features or symptoms of an injury or disease).  In light 
of the above, there is no clear and unmistakable evidence 
sufficient to rebut the presumption of soundness.  As such, 
the Board will analyze the veteran's claim as one for direct 
service connection.  Wagner, 370 F.3d at 1096.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service entrance examination did not indicate a 
psychiatric disorder.  In a service entrance report of 
medical history, the veteran reported no depression, 
excessive worry, or nervous trouble.  A November 1964 service 
medical record noted anxiety.  The veteran was prescribed 
medication and returned to duty.  In a service separation 
report of medical history, the veteran stated that he had 
nervous trouble.  The veteran's service separation 
examination in September 1965, however, found no psychiatric 
abnormality.  

In a February 1976 private medical record, the veteran's wife 
reported that the veteran's depression began one year 
previously.  The veteran reported that he sought psychiatric 
treatment in 1963 during service.  The examiner diagnosed 
marital maladjustment and possible paranoid schizophrenia.  
Private medical records from 1977 to 1998 indicate treatment 
with medications for his psychiatric conditions.  A June 1977 
private record impression was acute anxiety and depression 
and possible psychoneurotic behavior or incipient psychosis.  
A May 1981 private record indicated the veteran was stable 
and exhibited no psychotic behavior.  


Private medical records from April 1985, May 1986, and July 
1987 diagnosed schizophrenia, paranoid type, in remission.  
Private medical records from March 1988 to February 1989 
assessed paranoid schizophrenia.  Private medical records 
from September 1993 through October 1997 diagnosed 
depression, chronic anxiety, bipolar affective disorder, 
depressed, and/or panic disorder with agoraphobia.

A December 1997 letter from a private physician indicated 
that in October 1997, the physician evaluated the veteran.  
The physician reviewed medical records, interviewed the 
veteran, and conducted psychological testing.  The veteran 
complained of a nervous condition and trauma, nervousness, 
and anxiety as a child.  He reported that he sought 
counseling during service.  The veteran also reported 
receiving medication immediately upon discharge.  The 
examiner diagnosed bipolar disorder, depressed with 
accompanying hallucinations and delusion, panic disorder with 
agoraphobia, and personality disorder.  A March 1998 private 
medical record indicated depression.  

An August 1999 VA medical record indicated bipolar paranoid 
disorder.  The veteran was stable and on medications.  In a 
November 1999 VA record, the veteran stated his paranoia 
began in 8th grade.  The veteran stated that service changed 
him for the worse.  The veteran reported a long history of 
paranoia and anger in crowds.  Other November 1999 VA records 
assessed bipolar and paranoid disorders.  A December 1999 VA 
medical record indicated the veteran was transferring his 
psychiatric care from a community hospital to VA.  Other 
December 1999 VA records assessed bipolar affective disorder.  
In a February 2000 VA medical record, the veteran stated that 
he saw a psychiatrist during service.  

In a March 2000 lay statement, the veteran's wife stated that 
the veteran was easy going and gentle prior to service, but 
during service he became quick-tempered and jumpy.  She said 
that a few years post-service he began having spells of 
depression.  

In his September 2000 notice of disagreement, the veteran 
stated that in 1964 he consulted an Army doctor for his 
psychiatric condition.  He reported that family members had 
the same condition and that that he had been taking 
medication for paranoia and depression for about 24 years.  
In a September 2000 lay statement, the veteran's mother-in-
law stated that the veteran's mood and personality changed 
after basic training.  She stated that service had a negative 
impact on his nervous condition.  In another September 2000 
lay statement, the veteran's brother stated that the veteran 
had problems coping in school because he was shy and nervous.  
In a statement received by VA in December 2000, the veteran 
reported that in spring 1964, he saw an army doctor for his 
nervous condition.  The veteran stated that for the last 37 
years he had led a mentally unstable life, plagued by hate, 
doubt, fear, and depression.  

A January 2001 VA medical record indicated the veteran's 
depression was stable.  Another January 2001 VA record 
indicated the veteran was seen for follow-up of 
schizoaffective bipolar type, mania, and stable paranoia.  It 
was noted that the veteran was being treated with 
psychotropics and looked good, but could decompensate on a 
moment's notice.  An April 2001 VA medical record indicated 
no evidence of paranoia or overt psychotic symptoms.  

In a July 2001 lay statement, the veteran asserted that his 
pre-existing emotional-mental disorders were aggravated by 
military service.  

An August 2001 VA mental disorder examination was conducted.  
The veteran reported that he had been on medication since 
1976.  The veteran reported several difficult and traumatic 
experiences in the military and childhood.  The examiner 
diagnosed bipolar disorder, type I, currently stable, and 
personality disorder, not otherwise specified (NOS).  Based 
on the length of time in between service discharge and 
treatment beginning in 1976 and on the veteran's childhood 
and service history, the examiner opined that it was unlikely 
that the veteran's current psychiatric condition was incurred 
in or related to his military service.  

In an October 2001 statement, the veteran asserted that he 
had a preexisting mental illness and that active military 
service had aggravated the condition.  

In a November 2001 VA medical record, stable bipolar disorder 
was assessed.  

In a December 2001 statement, a private physician indicated 
that he had treated the veteran from 1983 through 1990 or 
1991 for paranoid ideation, persecutory delusions, ideas of 
reference, panic disorders, and somatization.  The veteran 
was treated with medications.  The physician indicated that 
he could not locate the veteran's records but felt confident 
after talking to the veteran that the diagnoses were paranoid 
schizophrenia with depression, rule out schizoaffective 
disorder, and depression.  The prognosis was fair to poor.  

A May 2002 VA medical record noted the veteran's 
bipolar/paranoid disorder was being treated with medication 
and was stable.  A July 2002 VA record listed active problems 
as anxiety state, NOS, depressive disorder, bipolar disorder, 
and paranoid.  In August 2002, the veteran was seen for 
follow-up of paranoid symptoms.  A November 2002 VA medical 
record noted the veteran's bipolar paranoid disorder was 
treated with medication and was stable.  A December 2002 VA 
record noted the veteran was seen for routine follow-up of 
medications.  

In a January 2003 statement, the veteran stated that he 
sought help during service at Fort Hood, Texas in 1964 for 
his nervous condition.  The veteran asserted that this was a 
preexisting condition, and that he developed paranoia at the 
age of 11.  The veteran described a family history of mental 
issues. 

VA medical records from May 2003, September 2003, and January 
2004, noted the bipolar/paranoid disorder was being treated 
with medication and was stable.  

In a June 2004 statement, the veteran stated that he had been 
prone to a paranoid condition growing up, and that he was so 
paranoid as a teenager that he could not attend any event, go 
into any store, or go anywhere people gathered.  The veteran 
reported that he had seen a physician or counselor during 
service.  The veteran asserted that several experiences 
during service worsened his already paranoid condition.  The 
veteran reported that for two years after service discharge, 
he spent his days fishing and spending time alone.  The 
veteran reported that his paranoia worsened after 1976 due to 
his working conditions.  The veteran stated that he began 
receiving mental health care from private physicians in 1977.  

A June 2004 VA mental disorders examination was conducted.  
The examiner diagnosed bipolar disorder, anxiety disorder 
NOS, and cluster A personality disorder.  The examiner opined 
that it was unlikely that the veteran's psychiatric 
disability was incurred in or aggravated by military service.  
The examiner based this opinion on the minimal inservice 
stressors and the veteran's ability to maintain gainful 
employment for 23 years.  

A June 2004 VA medical record noted bipolar and paranoid 
disorders.  In a July 2004 VA medical record, the veteran was 
seen for routine follow-up by a member of VA's psychiatric 
staff, B.L., M.D.  The examiner stated that the veteran was a 
friendly, cooperative, and gentle man who had learned to 
swallow his negative experiences in spite of catastrophic 
childhood trauma being the son of a psychotic and murderous 
mother.  Dr. L. noted that the veteran's military service 
included unsanitary living conditions, negligent military 
commanders, and humiliation by those military commanders.  
The examiner stated that the veteran had not fully recovered 
from his inservice humiliations and that the cumulative 
effect was to unleash, once and for all, a full fledged 
paranoid psychosis.  

In an October 2006 letter, Dr. L. diagnosed the veteran with 
PTSD, childhood onset.  This diagnosis was based on the 
veteran's account of his treatment by his mother as a child.  
The examiner opined that the veteran's mother was psychotic, 
schizophrenic, or bipolar, that she was institutionalized at 
least once, that she threatened the veteran's life, and that 
she locked him in the trunk of the car.  The examiner stated 
that, despite the lack of documented evidence of traumatic 
experiences during service, he could "safely infer" that 
the ordinary exposure to verbal and physical mistreatment 
during military service was devastating for the veteran.  The 
examiner also stated that it didn't take great imagination to 
imagine what the devastating affects of having such a mother 
were.

The Board finds that the competent medical evidence of record 
does not support a finding of service connection for a 
psychiatric disorder.  The veteran clearly has a diagnosis of 
a current disability - a psychiatric condition, to include a 
bipolar disorder, panic disorder, schizophrenia with 
depression, and/or an anxiety disorder.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  The Board notes that to the extent 
that the veteran has a diagnosed personality disorder, such a 
disorder is not eligible for service connection.  38 C.F.R. 
§ 4.127 (2006).  Although there is a current disability, the 
evidence of record shows that the veteran's psychiatric 
disorder was not incurred in service.  The service medical 
records noted one instance of anxiety and the veteran noted 
on his service separation examination that he had 
nervousness.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  However, the veteran's 
service separation psychiatric examination found no 
abnormality.  Moreover, the first evidence of a psychiatric 
disorder was not until February 1976, over ten years after 
service discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).

Importantly, the objective medical evidence of record 
indicates that the veteran's psychiatric condition is not 
otherwise related to active military service.  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board must assess the credibility and probative value of the 
medical evidence in the record); Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  In August 2001 and June 2004, upon 
review of the claims file and examination of the veteran, VA 
examiners opined that the veteran's psychiatric condition was 
not incurred in or related to military service.  Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Although the VA 
examiner in June 2004 and October 2006 opined that the 
veteran's psychiatric condition pre-existed and was 
aggravated by service or was incurred in service, this 
examiner's opinions were based solely on the veteran's 
account of his childhood.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  The 
Board declines to accord more weight to this VA examiner's 
opinion, than to the other two VA examiner opinions.  Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001) (noting that the 
Board may appropriately favor the opinion of one competent 
medical authority over another).  Accordingly, service 
connection for a psychiatric disorder is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


